Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly report of Apollo Solar Energy, Inc. (the "Company" on Form 10-Q for the period ending Septmeber 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report", each of the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jingong Pan Jingong Pan Chief Executive Officer and Chairman December14, 2011 /s/ Wilson Liu Wilson W. Liu Chief Financial Officer December14, 2011
